ORDER

PER CURIAM.
James T. Franks (“Appellant”) appeals his conviction and sentence for felony driving while intoxicated under section 577.010 RSMo.2000 and misdemeanor driving while revoked under section 302.321 RSMo. Cum. Supp.2002. A jury sentenced him to five years for driving while intoxicated, to run concurrent with a one-year sentence for driving while revoked.
In his first point on appeal, Appellant challenges the sufficiency of the evidence to support his conviction for driving while intoxicated. He asserts that the trial court erred in denying his motion for judgment of acquittal at the close of all the evidence because the State failed to prove beyond a reasonable doubt that he operated his vehicle while intoxicated. In his second point, Appellant argues that the trial court erred in overruling his objection *525to testimony of a sheriffs deputy regarding whether Appellant’s vehicle struck a large rock. Appellant asserts this testimony was speculative and impermissible opinion testimony by a lay witness.
We find no error and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment entered upon the jury’s verdict pursuant to Rule 30.25(b).